Citation Nr: 1342900	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected knee disability. 

2.  Entitlement to service connection for a back disability, to include as secondary to service connected knee disability. 

3.  Entitlement to service connection for a left forearm disability, to include as secondary to service connected knee disability. 

4.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee due to degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee due to degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for laxity of the left knee due to degenerative joint disease.

7.  Entitlement to a rating in excess of 10 percent for laxity of the right knee due to degenerative joint disease.

8.  Entitlement to a total disability rating for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

The issues on appeal were before the Board in November 2011 when they were remanded to afford the Veteran a video conference hearing.  To date the Veteran has not been provided with the hearing as directed by the Board.  There is an annotation in VA records that the Veteran failed to report for a hearing which was scheduled in January 2012.  However, there is no evidence in the claims file indicating that the Veteran was actually provided with notification of this hearing.  In an October 2013 statement, the Veteran's representative has requested that the Veteran be provided with the opportunity to present testimony at a video conference hearing.  There is no evidence of record indicating that the Veteran has withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


